The. opinion of the Court was read in the following September term in York, as drawn up by
Mellen C. J.
The decision of this cause depends upon the construction to be given to the act establishing the county of Waldo, passed February 7, 1827, and an additional act for the relief of poor debtors, passed February 26, 1828. The county of Waldo was formed out o.f certain portions of the counties of Hancock, Lincoln and Kennebec. The fourth section of the act first mentioned provides for the disposition of actions and processes pending in the courts in the three several counties of Hancock, Lincoln and Kennebec; designating such as should be tried in the respective counties where pending, and such as should be transferred from thence to the dockets of the respective courts in the county of Waldo. The tenth section declares “that all officers within and for the county of Waldo, having authority to commit any prisoner or debtor to goal, shall be authorized and required, for the term of five years from and after the passing of this act, if so long required by the county of Waldo, to commit such prisoner or debtor to the goal in the counties of Hancock, Lincoln or Kennebec, respectively, in the same manner as like officers in the respective counties last aforesaid, were by law *175authorized and required to do before the passing of this act; and the keepers thereof are hereby authorized and required to receive and detain in their custody all such prisoners and debtors ; and all persons so committed to goal in either of the counties of Hancock, Lincoln or Kennebec, from the county of Waldo, shall bo entitled to the same rights and privileges as though they lived or had their homes in the county where committed as aforesaid ; and it is hereby required and made the duty of all magistrates and civil officers of the counties of Hancock, Lincoln and Kennebec, respectively, to do and perform all acts and duties relating to such prisoners and debtors, as they are authorized and required by law to do and perform for other prisoners or debtors, arrested or committed within their respective counties.” The first section of the last mentioned act is in these words : “ That from and after the first day of June next, the limits of each respective county in this State, shall be, remain and become the boundaries of the gaol yard to each and every gaol within such county. Provided, that until a gaol be erected and ready to be occupied in the county of Waldo, the limits of the gaol yards in the several counties of Hancock, Lincoln and Kennebec, so far as regards debtors belonging to the county of Waldo, be extended so far as to include the territory within said county of Waldo.n Thus, by the act of February 26, 1828, the limits of the gaol yard in the county of Hancock on the first day of June of that year included, and until the 24th of November 1829, continued to include all the territory in the county of Waldo. On the 21st day of Nov. 1829, Staples, the debtor, was committed to the gaol in Hancock comity. This was a lawful commitment. On the same day he was liberated from prison by giving the bond on which the action is founded; in virtue of which bond he was immediately at liberty to go at large in any part of the counties of Hancock and Waldo, at least during that and the two following days. The question is, what were the rights and liabilities of the debtor, after the 24th of November, and the declaration of the Couitof Sessions of the county of Waldo as to the erection of the gaol in that county, and its readiness to be occupied, according to the acts above quoted and the condition oí the bond declared on. We must ascertain as well as we can the *176meaning of the legislature as expressed in the foregoing provisions. When the debtor was committed to gaol, he was lawfully entitled to his liberty, within the limits of the gaol yard, as then established, including Hancock and Waldo; of course, the bond which he gave was a lawful one as to the terms of its condition; and it was a part of the condition that he should surrender himself to the gaol keeper and go into close confinement, as required by law; but, according to the 21st section of ch. 209, a debtor, having been admitted to the liberty of the gaol yard by giving bond as before mentioned, is not obliged to surrender himself to the gaol keeper, if within the nine months after being admitted to his liberty he has been discharged according to law. Within such nine months was he discharged according to law ? It appears that within that period, viz: on the 16th of March 1830, he was admitted to take the poor debtor’s oath at the prison in Castine; which oath must have been administered by justices of the peace in and for the county of Hancock. If he had not been admitted to his oath, to what gaol must he have been committed or to what gaol keeper should he have surrendered himself? The conditition of his bond, lawful when given, required him to surrender himself to the keeper of the gaol in Castine. If he had so surrendered himself, would it not have been the duty of the keeper of that prison to receive and detain him ? The 10th section of the act incorporating the county, expressly says that such,keepers are “required to receive and detain in their custody all such prisoners and debtors” — that is, all persons belonging to the county of Waldo. There is no provision in the act for the removal of such prisoners from the gaol in Hancock to the gaol in Waldo ; •and it would seem that such a removal was never intended; for had it been, some mode would have been prescribed ; and in case of surrender some provision would have been made to protect innocent debtors and their sureties from incurring a forfeiture of the penalty of their bonds. In addition to this, there appears to be an intelligible expression of legislative meaning in the language of that part of the 10th section, which requires and makes it the duty of all magistrates and civil officers in the county of Hancock to do and per*177form all acts and duties relating to debtors, belonging to Waldo, but committed to Hancock gaol, as they are required to do and perform for other debtors committed to the Hancock prison. According to this plain language, what authority could two justices of the peace in and for the county of Waldo have to administer the poor debtor’s oath to Staples ? They surely could not go and administer it in the gaol at Castine, supposing Staples had never given bond ; they could do no official act out of their own county 5 and Staples, being within the liberties of the prison, could not after JVbvember 24th, go into the county of Waldo, and, with knowledge that the gaol in that county had been declared by the Court of Sessions tobe ready to be occupied, apply to two justices in that county to administer the oath to him, without violating the condition of his bond. Could the legislature have intended, that in order to avail himself of the privilege of gaining his liberty, he must either violate his boud and thus subject himself and bis surety to a severe penalty, or the officiating magistrates must violate their duty and transcend their jurisdiction ? Looking at the several provisions of the act incorporating the county of Waldo, and especially the tenth section, we are all of opinion that the only reasonable and safe construction of it is, that all persons belonging to Waldo, who were committed to the gaol in Hancock, in virtue of the provision for that purpose, in that section, must be considered as having been to all intents and purposes as much the prisoners of the keeper in Hancock, while in close confinement ; and, while enjoying the liberties of the gaol yard in Hancock county, their duties, rights and liabilities were the same as though in both situations, they had been inhabitants of that county ; with the single exception, that from June 1,1828, to November 21th, 1S29, they enjoyed more extensive liberty, inasmuch as they might travel or reside in any part of the county of Waldo, as well as Hancock, without violating tho condition of their bonds. This opinion, therefore, settles one, and tho principal question of cons,ruction, arising merely on the face of the acts themselves, and unconnected with the particular facts, presented in the statement of the parties.
*178The only question remaining is, whether the residence of Staples, the debtor, at his home in Prospect, within the limits of the county of Waldo, after the 24th day of November, for a length of time, as the parties have expressed it, and prior to his discharge, in consequence of his having been permitted to take the poor debtor’s oath, amount” ed to a breach of the condition of liis bond. By virtue of a public law, which was in full force when the bond was given, he knew that his immediate return to his home and residence there, was lawful j and, if by a subsequent public law, of which all persons are bound to take notice, the limits of the gaol yard in the county of Hancock had been restricted, so as not to include any part,of the county of ' Waldo, the residence of Staples in the town of Prospect would have amounted to a violation of the bond. Such was the case of Reed v. Fullum, cited from 2 Pick. 158. But, no man was bound to take notice of the acts or declarations of the Court of Sessions in relation to the readiness of the Waldo gaol for occupation. There is no evidence or intimation that the debtor had any notice of this declaration of the Court of Sessions, even when he took the poor debtor’s oath. It is true, as a general principle of law, “ that if a covenant be to do an act, upon the performance of an act by a stranger, there needs no notice ; because it lies equally in the knowledge of the obligor and obligee, and the obligor takes upon himself to do it $. as if a condition be to pay when A. marries j there needs no notice when A. marries,” 3 Com. Big. 106, 107, L. 9. But we apprehend this principle of law cannot properly be applicable in such a case as the present. Staples had no means of knowing when the gaol in Waldo would be accepted and declared to be in readiness, and the Hancock gaol yard limits, in consequence, restricted to Hancock county, unless public notice had been given by the Court of Sessions a reasonable time before hand, that on the 24th of November, 1829, the gaol would be completed and ready to be occupied ; but nothing of that kind appears to have been done.While Staples was lawfully residing at his home in Waldo county on the day above mentioned, the Court of Sessions ¿H'onouncecl the gaol ready to receive prisoners ; and, according to the principle on which the counsel for the plaintiff contends the action to be maintainable. *179the debtor, before be was, or could be aware of it, bad committed an escape, though he did not 'know his duty, till it was too late to comply with it, nor his danger, until it was too late for him to make his 'escape. Considering the novel and peculiar provisions, in both acts, so far as they relate to Waldo county debtors, committed to Hancock gaol, we are of opinion that Staples cannot be adjudged to have violated the condition of bis bond, as he had no knowledge that the territory of Waldo county had ceased to be a part of the gaol yard of the county of Hancock, as it was established to be by the act of February 26th, 1828.
We cannot persuade ourselves that the legislature, actuated as they must have been by liberal and humane feelings towards unfortunate debtors, could ever have intended that the legal provisions which wo have been considering, should by a strict construction, be convertid.into snares for entrapping the innocent and unsuspecting, sue! thus defeating the purposes of justice.

Plaintiff nonsuit.